Bleckley, Justice.
By the constitution of 1868 the homestead and exemption allowance, counting both realty and personalty, is *562$3,000.00. By the constitution of 1877 it is $1,600.00. The latter instrument, however, declares that “ homesteads, and exemptions of personal property, which have been heretofore set apart by virtue of the provisions of the existing constitution of this state, and in accordance with the laws for the enforcement thereof, or which may be hereafter set apart at any time, shall be and remain valid as against all debts and liabilities existing at the time of the adoption of this constitution, to the same extent that they would have been had said existing constitution not been revised.” Art. IX. Sec. YII. Ratification of this constitution, and the prescribed proclamation of the same, took place in December, 1877; and the debts and liabilities left by the husband of Mrs Beall, must have been incurred prior thereto, for he died in the preceding October. The phraseology of the section which we have quoted clearly contemplates that the setting apart of the larger allowance, provided for by the constitution of 1868, might go on for an indefinite time in the future, and that the property so set apart “ at any time” should be protected against any and all debts, etc., which arose whilst that constitution was of force. The new constitution is to be considered as speaking from the time it became authoritative and operative as a constitution, and not from the time the convention framed it and agreed to it. The term “hereafter” does not mark a-period ending with the actual substitution of the new constitution for the old, but an indeterminate duration beginning with that substitution. It follows that the application we are dealing with is consistent with both constitutions, and did not come too late. As to the class of debts- and liabilities here involved, the homestead and exemption provisions of the earlier constitution are by the later one-continued in full force. Compare 61 Ga., 385.
Judgment affirmed.